         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 1 of 35




         IRREVOCABLE REVERSIONARY INTER VIVOS GRANTOR
   MEDICAL CARE TRUST FOR THE BENEFIT OF     ELLIOTT, A MINOR

                                      ARTICLE I
                             ESTABLISHMENT OF THE TRUST

        Pursuant to a Stipulation For Compromise Settlement And Release (hereinafter
“Stipulation”) of a Federal Tort Claims Act (28 U.S.C. § 2671, et seq.) matter, the United States
of America (as the “Grantor”) and the Beneficiary of the Trust (“Beneficiary”) agreed to the
establishment, and the terms and conditions, of this Irrevocable Reversionary Inter Vivos
Grantor Medical Care Trust (“the Trust”). The Stipulation is attached hereto and incorporated
herein by reference.

                                     ARTICLE II
                            THE BENEFICIARY OF THE TRUST

        The Beneficiary of the Trust is         Elliott. For purposes of the Trust, the Beneficiary
shall act through the Beneficiary’s legal representative during any period of minority or legal
incapacity. A legal representative is defined for purposes of the Trust as an individual or entity
authorized by law or a Court order to act on behalf of the Beneficiary during a period of minority
or legal incapacity for purposes of carrying out the terms and conditions of the Trust. For
purposes of this Trust, a legal representative shall include the Beneficiary’s attorney, parent,
legal guardian, guardian, guardian ad litem, and conservator, but shall not include an individual
or entity acting pursuant to a power of attorney, provided such attorney, parent, legal guardian,
guardian, guardian ad litem, or conservator has the legal authority to act on behalf of the
Beneficiary for purposes of carrying out the terms and conditions of the Trust. In the event more
than one individual or entity has such authority, the Administrator and the Trustee are entitled to
rely upon the signatures, statements, or actions of any one of the legal representatives in carrying
out the terms of the Trust in the absence of a Court order to the contrary, provided that such
Court order has first been presented to the Administrator, Trustee, and Grantor. Upon reaching
the age of majority, as determined by the law of the state in which the Beneficiary resides, the
Beneficiary shall comply with that state’s guardianship and conservatorship laws.

       The Grantor retains a reversionary interest in the Trust Estate, effective upon the
termination of the Trust, as provided in Article XIX of the Trust.




                                           Page 1 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 2 of 35




                                      ARTICLE III
                               THE PURPOSE OF THE TRUST

        The purpose of the Trust is to pay allowable benefits, as defined in Article IX of the
Trust, to or on behalf of the Beneficiary according to the terms and conditions of the Trust.
Nothing in the Trust shall be construed to require the Beneficiary to use any particular medical
provider or group of medical providers, unless expressly provided to the contrary in Article IX of
the Trust.

                                 ARTICLE IV
                 APPOINTMENT OF TRUSTEE AND ADMINISTRATOR

        The Grantor appoints United Bank as the Trustee of the Trust and appoints Medical Fund
Advisors, Inc., as the Administrator of the Trust. The Trustee and the Administrator agree to
accept their respective appointments and to carry out their respective fiduciary duties and
responsibilities as defined by the terms of the Trust. In the event the same entity is appointed to
act as both the Trustee and the Administrator, that entity shall carry out the duties and
responsibilities of both the Trustee and the Administrator.

                                        ARTICLE V
                                     THE TRUST ESTATE

         For purposes of the Trust, the term “Trust Estate” is defined to be the amount the Grantor
initially deposits with the Trustee pursuant to the Stipulation, together with any income from
Trust Estate investments and any annuity payments, in the event the United States purchased an
annuity contract to make periodic payments to the Trust.

        The Trust and the Trust Estate shall be a secondary payer of allowable benefits based on
the terms and conditions set forth herein.

         No rights, obligations, duties, or allowable benefits are created or payable pursuant to the
Trust unless and until all of the following conditions have been met: (1) each party to the Trust
has signed the Trust instrument; (2) the Grantor has deposited with the Trustee the initial sum
stated or determined by the terms of the Stipulation; (3) the Trustee has deposited said sum into a
separate account opened by the Trustee in the name of the Trust; and (4) the Beneficiary is alive
at the time said sum is deposited into said separate account. The Trust shall be deemed
established when each and every one of these conditions has been met.




                                            Page 2 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 3 of 35




                                   ARTICLE VI
                        THE DUTIES OF THE ADMINISTRATOR

Section A.     Duty to Act as the Administrator

        The Administrator shall act as the Administrator and perform its fiduciary duties and
responsibilities as defined by the terms of the Trust. The term “Administrator” includes the
present Administrator and any successor of said Administrator, whether by appointment pursuant
to the Trust, or by way of merger, consolidation, or transfer of business.

Section B.     Duty to Review Requests for Payment of Allowable Benefits

       1.      Administrator Has Exclusive Duty

       The Administrator shall have the exclusive duty and responsibility to receive and review
requests for payment of allowable benefits, as defined in Article IX of the Trust.

       2.      Submission of Requests for Payment of Allowable Benefits

        All requests for payment of allowable benefits must be submitted to the Administrator.
Requests must be submitted and received by the Administrator within ninety days of the date the
goods or services for which payment is being requested were provided. Absent good cause being
demonstrated by the Beneficiary, the Administrator shall reject and not authorize any request for
payment of allowable benefits that is received by the Administrator more than ninety days after
the goods or services for which payment is being requested were provided. In the event a request
for payment of allowable benefits is submitted to the Trustee (and the Trustee is not also acting
as the Administrator), the Trustee shall promptly transfer the request to the Administrator and
shall take no further action with respect to the request for payment of allowable benefits unless
and until the Trustee has received notification from the Administrator pursuant to Section E,
below, to pay an amount from the Trust Estate to a particular payee.

       3.      Documentation That Must be Submitted With Each Request

        a. Each request for payment of allowable benefits must be in writing on a form provided
by the Administrator. The Beneficiary may submit a request for payment of allowable benefits,
or the Beneficiary may authorize the provider of the goods or services to submit a request for
payment of allowable benefits directly to the Administrator. The Beneficiary may arrange with
the Administrator for the advance authorization of regularly recurring expenses. Except for
requests for payment where advance authorization has already been obtained, each request for
payment of allowable benefits must be signed by the Beneficiary if legally competent, by the

                                          Page 3 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 4 of 35




Beneficiary’s legal representative during a period of minority, or by an individual or entity
authorized by a Court to act on behalf of the Beneficiary in the event said Court has determined
after the Beneficiary has reached the age of majority that the Beneficiary lacks the legal capacity
to act on his or her own behalf.

         b. Each request for payment of allowable benefits must include a written statement from
the provider of the goods or services for which payment is being sought, detailing the nature of
the goods or services and detailing the charges for such goods or services. The written statement,
together with supporting documentation (such as medical records or product information) and
billing information, must provide sufficiently detailed information for the Administrator to
determine whether such goods or services are payable by the Trust and to determine the amount
to be paid from the Trust Estate. The written statement must specifically indicate whether the
charges for the goods or services have been or will be submitted to any source of benefits other
than the Trust, whether any portion of the charges has been or will be paid by any other source of
benefits, the amount of any payment received, the balance due, and the identity (including name,
address, and telephone number) of the other source of payments.

        c. Unless already on file with the Administrator, each request for payment of allowable
benefits shall include a written agreement by the Beneficiary to provide the Administrator (and
the Trustee, if necessary) with: information; documentation; valid authorizations, including
authorizations for the Administrator to submit any request for payment of allowable benefits to
another source of benefits, as defined in Section D, below, after the Administrator has
determined that the request for payment is otherwise payable by the Trust or to seek
reimbursement or to apply for benefits from such other source of benefits; valid releases for
medical or billing information; and signatures either required by the terms of the Trust or
deemed necessary by the Administrator and the Trustee to carry out their respective duties and
responsibilities under the terms of the Trust.

Section C.     Duty to Determine Whether Payment of Request for Allowable Benefits is
               Authorized by the Trust

       1.      Determination of Allowable Benefits

        Upon the receipt of the information, authorizations, releases, and signatures required in
Section B, Paragraph 3, above, the Administrator shall commence its review of each request for
payment of allowable benefits and the Administrator shall, subject to this Article VI and Article
IX of the Trust, determine whether the goods or services for which payment is being sought are
allowable benefits under the terms of the Trust. The Administrator has no duty to determine
whether the Trust authorizes any payments other than those for allowable benefits: those



                                           Page 4 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 5 of 35




determinations are to be made by the Trustee within its duties, responsibilities, and powers under
Articles VII and X of the Trust.

       2.      Administrator’s Determination Based Exclusively on the Terms of the Trust

        The Administrator’s determination of whether a request for payment of allowable
benefits is authorized by the Trust shall be based exclusively on the terms of the Trust. However,
in determining the necessity for, or reasonableness of, any request for payment of allowable
benefits, the Administrator may be guided by making reference to what would be deductible
medical expenses under the Internal Revenue Code and such regulations and rulings which are
then and there in effect. Notwithstanding any Internal Revenue Code, regulation, or ruling to the
contrary, the Administrator shall not pay any allowable benefit unless it is otherwise allowed
under the terms of the Trust, even though the expense may be considered a deductible medical
expense for tax purposes.

       3.      Exclusions That Apply to Requests for Payment of Allowable Benefits Unless
               There is an Express Authorization to the Contrary in Article IX

        Unless otherwise specifically authorized in Article IX of the Trust, the Administrator
shall not authorize, and the Trustee shall not pay, any of the following:

        a. Goods and services received from, provided by, or paid for by any institution or agency
of the United States Government.

        b. Goods and services, or portions thereof, for which the Beneficiary is not liable for
payment or has not been, or will not be, billed or charged; goods and services that were provided
prior to the date the Trust is deemed established; goods and services for which an obligation to
provide such goods and services was incurred prior to the date the Trust is deemed established;
and goods or services that were provided after the date the Trust is deemed terminated.

        c. Goods and services which were provided by the Beneficiary’s immediate relative or
household member, such as spouse (by marriage, common law, or partner), parent, grandparent,
child, sibling, or guardian, whether by blood, marriage, adoption, or legal appointment.

        d. Goods and services paid by any person or entity, including Medicare or Medicaid,
other than the Beneficiary to the extent that person or entity had a legal obligation to make such
payment.

       e. Goods and services for which the Beneficiary has been reimbursed or reasonably
expects to be reimbursed, regardless of the source of the payment.

                                           Page 5 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 6 of 35




        f. Investigational or experimental medical goods or services, unless such medical goods
or services have been approved by the FDA for investigational or experimental purposes and
provided further that such investigational or experimental medical goods or services are being
provided to the Beneficiary in the United States. Goods or services related to dental care. For
purposes of this Trust, the terms “medical care” and “medical treatment” do not include dental
care.

         g. Goods or services that the Administrator determines are not medically necessary. For
purposes of the Trust, the term “medically necessary” means that the goods or services (i) were
prescribed by an individual who is authorized by law to write a prescription; (ii) are consistent
with the standards of good medical practice in the United States; (iii) are primarily and
customarily used only for a medical purpose; (iv) are generally useful only to a person with an
illness, disability, disease, or injury such as the Beneficiary’s at the time treatment is being
provided; (v) are not primarily for the personal comfort (except that medications or surgeries to
treat or relieve physical pain shall not be considered to be for “personal comfort” for the purpose
of this definition) or convenience of the Beneficiary, the family of the Beneficiary, or the
provider of the goods or services; and (vi) serve a specific therapeutic purpose in the treatment of
any of the Beneficiary’s illnesses, disabilities, diseases, or injuries.

        h. Fees that are in excess of reasonable and customary charges, as determined by the
Administrator. For purposes of the Trust, the term “reasonable and customary charge” means the
prevailing charge made by other providers of such goods or services within the geographic area
in which the goods or services are being provided.

       i. Treatment for cosmetic purposes.

        j. In-home attendant care, in-home attendant care services, or in-home services
(hereinafter “in-home attendant care”). For purposes of the Trust, the terms “ in-home attendant
care,” “in-home attendant care services,” and “in-home services” shall be defined as any type of
care or services provided to the Beneficiary in the Beneficiary’s principal place of residence,
including but not limited to medical treatment and medical care, non-medical treatment and care,
psychological or psychiatric treatment and care, skilled nursing care (i.e., care that requires a
registered nurse or a licensed practical nurse), unskilled nursing care, therapy, counseling,
companion services, cleaning services, personal attendant services, personal assistant services,
attendant care, custodial care and services, respite care, and all other types of care, services,
assistance, attendant care, and support that may be provided to, or is needed by, the Beneficiary
in the Beneficiary's principal place of residence. For purposes of the Trust, term “principal place
of residence” means a single family home that is owned, rented, or leased by the Beneficiary, a
natural parent of the Beneficiary, or a legal guardian of the Beneficiary.



                                           Page 6 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 7 of 35




        k. Non-medical social services; educational and training services; training in activities of
daily living; any equipment related to these types of services or training.

       1. Habilitative, rehabilitative, physical, speech, occupational, and recreational therapy;
any equipment related to such therapies; a membership to a pool, spa, health club, fitness center,
gymnasium, or similar type facility.

       m. Counseling of any type.

       n. Security systems.

       o. Entertainment or other activities of daily living; and any equipment related thereto.

       p. Transportation or travel expenses of any type for any purpose.

        q. Motor vehicle expenses. For purposes of the Trust, the term “vehicle expenses” shall
be defined to include, but not limited to, expenses relating to the purchase, rental, or lease of a
motor vehicle of any type; expenses relating to the maintenance, repair, or modification of a
motor vehicle of any type; expenses relating to the installation, maintenance, repair, or
modification of accessories or additional equipment for a motor vehicle of any type; and taxes or
insurance on a motor vehicle of any type.

        r. Real estate expenses. For purposes of the Trust, the term “real estate expense” shall be
defined to include, but not limited to, expenses relating to the purchase, rental, lease,
construction, re-building, restoration, repair, or modification of a building of any type (including
a home or residence) or to any other type of structure; expenses relating to the construction of
any type building or structure on land or real estate; expenses relating to mechanical, electrical,
and plumbing systems, including auxiliary or backup systems; expenses relating to the
maintenance, repair, modification, or upgrade or improvement of a building or structure of any
type; expenses relating to the maintenance of or modification to land; expenses relating to
access, ingress, or egress to a building or structure of any type; expenses relating to access,
ingress, or egress within a building or structure of any type; expenses relating to the installation,
maintenance, repair, or modification of fixtures or accessories on or in any building or structure
of any type; expenses relating to the installation, maintenance, or modification of fixtures or
accessories on land or real estate; taxes on a building or structure of any type; and insurance
covering any land, building, or structure.

       s. The purchase, rental, lease, maintenance, or modification of any personal property of
any type; or any insurance covering any personal property of any type.



                                            Page 7 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 8 of 35




       t. Burial and funeral expenses.

        u. Fees, costs, and expenses relating in any way to a guardianship or conservatorship,
including, but not limited to, fees, costs, and expenses (including bond premiums) relating to (i)
the establishment, administration, or termination of a guardianship or conservatorship or the
appointment or removal of a guardian ad litem, guardian, conservator, or the like, (ii) any legal
or other proceeding to determine whether the Beneficiary lacks legal capacity, (iii) any legal or
other proceeding relating to the interpretation of the Trust or the payment or denial of payment of
allowable expenses or expenses relating to the administration of the Trust, or (iv) any legal or
other proceeding relating to an objection or challenge to the payment or denial of payment of
allowable expenses or expenses relating to the administration of the Trust.

        v. Goods and services that are not caused by, or not directly related to, the injuries the
Beneficiary contended in Elliott v. United States, 1:19-cv-427-LY (W.D. Tex.), were caused by
the acts or omissions of employees of the United States. A copy of the Complaint filed in said
Civil Action shall be on file with the Trustee and the Administrator.

       4.      Deadline for Making Determination

        The Administrator shall complete its review and make its determination within thirty
days of receipt of a request that fully and completely complies with the requirements of Article
VI, Section B, of the Trust. If the review and determination cannot be made within the thirty-day
period, the Administrator shall have an additional thirty days to complete said review and to
make said determination, provided written notice of such extension is provided to the
Beneficiary.

       5.      Reliance on Information Submitted

        In making determinations pursuant to this Section C, the Administrator shall have the
right to rely upon the information submitted by the Beneficiary or providers of goods and
services. The Administrator shall have no duty or obligation to determine the qualifications of
the providers of goods and services or whether any payments made to the Beneficiary are
actually used by or for the Beneficiary’s benefit. The Administrator is not required to obtain an
order or approval from any Court or the approval of the Grantor, except as required by the Trust,
in determining whether a request for payment of allowable benefits is authorized, in whole or in
part, under the terms of the Trust. The Administrator shall not be liable in money damages for
any discretionary payment or other loss that occurs, other than through its own fault or
negligence.




                                           Page 8 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
         Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 9 of 35




       6.      Denial of Requests for Payment of Allowable Benefits

        If a request for payment of allowable benefits is denied, in whole or in part, the
Administrator shall provide written notice of the decision to the Beneficiary. The notice shall
state the reasons for the denial and shall be sent to the Beneficiary within a reasonable period of
time, not to exceed fifteen days after the decision is made. The Beneficiary shall have ninety
days from the date the Beneficiary receives the written notice of the denial to object to the denial.
The Beneficiary waives any objection the Beneficiary has or might otherwise have with respect
to the denial by failing to object within the ninety-day period provided above. Objections shall
not be unreasonably made.

       7.      Disputes

       If a dispute arises with respect to a request for payment of allowable benefits, the
Administrator may refrain from taking any other or further action in connection with the disputed
request for allowable benefits until the matter has been resolved.

Section D.     Duty to Submit Requests for Payment to Other Sources of Benefits

       1.      Submission of Requests for Payment to Other Sources of Benefits

        For each request for payment of allowable benefits determined by the Administrator to be
payable from the Trust Estate, the Administrator shall submit the request for payment to any
other source of benefits from which the Beneficiary is entitled to benefits or payment before
notifying the Trustee under Section E, below, to make a payment from the Trust Estate. When
submitting the request to other sources of benefits, the Administrator shall notify the other source
that the Trust Estate, as provided in Article V of the Trust, was established by the Grantor as a
secondary payer on any request for payment of allowable benefits.

       2.      Definition of Other Sources of Benefits

         For purposes of the Trust, the terms “other source of benefits,” “another source of
benefits,” and “other sources of benefits,” are defined to mean any source of benefits or
payments other than the Trust Estate, but shall not include any assets owned by the Beneficiary.
Examples of “other source of benefits,” “another source of benefits,” or “other sources of
benefits,” shall include, but not be limited to, group or individual health insurance; automobile
insurance; federal, state, local, or tribal program or insurance; Workers’ Compensation; and
liability insurance.




                                            Page 9 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 10 of 35




       3.      Procedures in the Event the Other Sources of Benefits Refuse to Pay

        In the event another source of benefits to whom a request for payment of allowable
benefits has been submitted refuses to pay the request, in whole or in part, the Administrator
shall notify the Trustee pursuant to Section E, below, to make a payment from the Trust Estate
for the allowable benefit to the extent otherwise authorized by the terms of the Trust. Thereafter,
the Administrator shall seek reconsideration of the refusal to pay by the other source of benefits.
In the event the other source of benefits reconsiders its refusal and agrees to pay the benefit, the
payment from the other source of benefits shall be made payable to the Trust Estate and
deposited by the Trustee into the Trust Estate.

Section E.     Duty to Notify Trustee to Pay Allowable Benefits From Trust Estate

        After the Administrator has determined that a request for payment of allowable benefits
is authorized by the terms of the Trust, and to the extent the request has not otherwise been paid
by another source of benefits after being submitted pursuant to Section D, above, the
Administrator shall notify the Trustee in writing of the amount to be paid from the Trust Estate
and the name of the person or entity to whom such payment is to be made.

Section F.     Duty to Require the Following: Disclosure of Other Sources of Benefits;
               Application or Enrollment with Other Sources of Benefits for Coverage;
               Other Disclosures or Documentation, Information, Signatures, or Other
               Actions

       1.      Disclosure of Other Sources of Benefits

       Within sixty days of the date the Trust is deemed established, and annually thereafter, the
Administrator shall require the Beneficiary to disclose to the Administrator the identity of any
source of benefits from which the Beneficiary is or may be entitled to payment or benefits for
which the Trust is otherwise required to make payment. The term “other source of benefits” is
defined in Section D, Paragraph 2, above. The Beneficiary must make a legitimate and
reasonable effort to locate and identify all such sources of benefits.

       2.      Application or Enrollment with Other Sources of Benefits

        Whenever the Administrator learns of any other source of payment or benefits that may
be available for the payment of any benefits that are otherwise allowed under the terms of the
Trust, the Administrator shall determine whether payment of allowable benefits is available from
such source. The Trustee shall notify the Administrator if it learns of any other such source of
benefits. In the event the Administrator determines that payment of allowable benefits may be

                                           Page 10 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 11 of 35




available from another source of payment or benefits, the Administrator shall require the
Beneficiary to submit an application to the other source of benefits for coverage by that other
source. Pursuant to Article X of the Trust, the Trustee is authorized to pay the costs (such as
enrollment fees or premiums) of coverage by the other source, provided the Trustee and
Administrator have determined that enrollment with such other source and the payment of the
cost of coverage from the other source is in the best interests of the Trust Estate and the Grantor
concurs. The Trustee shall not pay the cost of any new or current coverage except for that portion
of the cost attributable to having the Beneficiary covered.

       3.      Other Disclosures of Information or Documentation, Signatures, or Other
               Actions

        Within sixty days of the date the Trust is deemed established and annually thereafter, or
upon request by the Grantor, Trustee, or any annuity company that is making annuity payments
to the Trust, the Administrator shall request that the Beneficiary disclose to the Administrator the
following:

         a. Signatures, authorizations (including but not limited to authorization or permission to
visit the Beneficiary), documentation (including but not limited to medical records, medical
assessment reports, and any written assessment of the Beneficiary’s disabilities, illnesses, or
disorders), and information as required by the terms of the Trust or by the Administrator or
Trustee to the extent necessary for the Administrator and Trustee to carry out the terms of the
Trust;

        b. Proof of status as to life, death, legal capacity, and legal authority of the Beneficiary
or anyone purporting to act on behalf of the Beneficiary; any such proof shall be in form and at
the frequency determined by the Grantor, Trustee, Administrator, or any annuity company
making annuity payments to the Trust.

        c. In the event the Administrator makes a request pursuant to this Paragraph 3 on behalf
of the Grantor, Trustee, or any annuity company that is making annuity payments to the Trust,
the Administrator shall forward the Beneficiary’s response to the Grantor, Trustee, and the
annuity company.

       4.      Consequences of Beneficiary’s Failure to Comply

        a. In the event the Beneficiary refuses or fails to disclose the information required in
Paragraph 1, above, or refuses or fails to apply for benefits from another source of payments or
benefits required in Paragraph 2, above, the Administrator shall determine the extent to which
the other source of benefits would have otherwise paid for benefits that are otherwise allowed by

                                            Page 11 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 12 of 35




the Trust. To the extent it appears to the Administrator, in its discretion, that the other source of
benefits, upon receiving a valid application for benefits, may have paid, in whole or in part, a
request for payment of allowable benefits that would otherwise be allowed by the Trust, the
Administrator shall not authorize the payment of the request for payment of allowable benefits
from the Trust Estate to the extent the other source would have paid had a valid application been
submitted.

       b. In the event the Beneficiary refuses or fails to comply with any request made pursuant
to Paragraph 3, above, the Administrator shall not authorize any request for payment of
allowable benefits, as defined in Article IX of the Reversionary Trust, unless and until the
Beneficiary complies with any such request.

       c. The Trustee is authorized to take any reasonable legal action to enforce the
requirements in the Trust that the Beneficiary provide to the Trustee and Administrator any
information, documentation, authorizations, access, or signatures required by the terms of the
Trust or as requested by the Trustee or Administrator in administering the terms of the Trust.

Section G.     Duty to Assist the Beneficiary

        The Administrator shall provide the Beneficiary with assistance in applying for payment
of allowable benefits from the Trust Estate. The Administrator may, in its discretion, provide
clerical and technical assistance to the Beneficiary in determining the availability of benefits
from any source of benefits and in completing an application to any source of benefits.

Section H.     Duty to Maintain Files

       The Administrator shall obtain and retain in its files a copy of all requests for payment of
allowable benefits and supporting documentation, including receipts and itemizations. The
Administrator shall permit the Trustee, the Grantor, and the Beneficiary or their designated
representatives to examine all such files and documentation.

                                      ARTICLE VII
                               THE DUTIES OF THE TRUSTEE

Section A.     Duty to Act as the Trustee

        The Trustee shall act as the Trustee and perform its fiduciary duties and responsibilities
as defined by the terms of the Trust. The term “Trustee” includes the present Trustee and any
successor of said Trustee, whether by appointment pursuant to the Trust, or by way of merger,
consolidation, transfer of Trust business, or otherwise.

                                           Page 12 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 13 of 35




Section B.     Duty to Open Separate Account and to Manage the Trust Estate

        The Trustee shall open a separate account in the name of the Trust and deposit into such
account the sum received from the Grantor pursuant to the Stipulation. The Trustee agrees to
accept, hold, manage, invest, administer, and distribute the Trust Estate according to the terms of
the Trust within the powers provided to the Trustee.

Section C.     Duty to Make Payments From the Trust Estate

       1.      Payment of Allowable Benefits

       a. Pursuant to Article VIII of the Trust, the Beneficiary agrees to provide certain
signatures, authorizations, documentation, and information that is required by the terms of the
Trust or by the Administrator or Trustee to carry out their respective duties under the terms of
the Trust.

        b. In the event the Administrator, the Trustee, or both determine that the Beneficiary has
failed to provide such signatures, authorizations, documentation, and information when required
by the terms of the Trust or when requested by the Administrator or Trustee, the Trustee shall not
pay any allowable benefit unless and until the Beneficiary has provided the required signatures,
authorizations, documentation, and information.

       c. Upon receipt of all required signatures, authorizations, documentation, and
information, and upon receipt of written notification from the Administrator pursuant to Article
VI, Section B, of the Trust, the Trustee shall make payments authorized by the Administrator in
the amount and to the payee authorized by the Administrator. The Trustee shall not pay any
request for payment of allowable benefits without the express written authorization of the
Administrator.

        d. In making a payment from the Trust Estate, the Trustee shall have the right to rely
upon the determinations of the Administrator that a payment is authorized by the terms of the
Trust and that the amount to be paid from the Trust Estate and the payee are correct. The Trustee
shall incur no liability for disbursements made in reliance on such determinations by the
Administrator. The Trustee shall have no duty or obligation to determine the qualifications of the
providers of goods and services or whether any payments made to the Beneficiary are actually
used by or for the Beneficiary’s benefit.




                                          Page 13 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 14 of 35




       2.      Payment of Other Trust Expenses

       In addition to making payments pursuant to Paragraph 1, above, for allowable benefits
authorized by the Administrator, the Trustee shall also pay the other expenses of the Trust and
Trust administration to the extent allowed by the terms of the Trust.

       3.      Source of Payments Made From the Trust Estate

        Payments authorized by the Trust shall be paid first out of the income generated by the
Trust Estate. At the end of each calendar year, any such income that has not been disbursed,
expended, reserved, or otherwise accumulated, shall be accumulated and added to the Trust
Estate as principal. In the event the income of the Trust Estate is insufficient in any single
calendar year to make the payments authorized by the Trust, the Trustee, in its discretion, may
invade the principal of the Trust Estate. However, the Trustee may not invade the principal of the
Trust Estate by an amount to exceed Twenty Thousand Dollars ($20,000.00) in any single
calendar year without giving prior written notice to the Beneficiary and Grantor. The purpose of
the notification requirement is to advise the Beneficiary and Grantor and to permit either of them
to question payment requests that may jeopardize the long-term viability of the Trust Estate. The
mere fact that such notice is given, however, shall not affect the obligation of the Trustee to
make payments that are otherwise authorized by the Trust. For the purpose of this Paragraph 3,
any annuity payments into the Trust Estate during any calendar year shall be considered income
in determining the amount available for expenditure before the Trustee is considered to have
invaded the principal of the Trust Estate, but shall not be considered in determining the fees of
the Trustee or Administrator unless otherwise allowed under the Trustee’s and Administrator’s
standard schedule of fees. In the event the income and principal of the Trust Estate are
insufficient in any single calendar year to make the payments authorized by the Trust, the
Trustee shall make payments only to the extent funds are available in the Trust Estate. The
Trustee shall not borrow from any source to make payments when the income and principal of
the Trust Estate are insufficient in any single calendar year to make the payments authorized by
the Trust. In the event the Trust Estate becomes Zero Dollars ($0.00) and there is no income or
annuity payments due in the future, the Trust shall be deemed terminated and the Trustee shall
close the Trust according to the procedures set forth in Article XIX.

       4.      Discretion of Trustee in Making Payments

        The Trustee is not required to obtain an order or approval from any Court or the approval
of the Grantor, except as required by the Trust, in making payments from the Trust Estate. The
Trustee shall not be liable in money damages for any payment or other loss that occurs other than
through its own fault or negligence. Until the Trustee has received, at the location where the
Trust Estate is being administered, written notice of the Beneficiary’s death or of any other event

                                          Page 14 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 15 of 35




upon which the right of payments may depend, the Trustee shall incur no liability for making
payments authorized by the Trust.

Section D.     Duty to Recover Payments

        If subsequent to a payment of an allowable benefit, the Trustee determines that the
payment should not have been made or should have been made in a lesser amount or that the
Beneficiary has been reimbursed from another source of benefits for such benefit, the Trustee
shall offset the amount of such payment to the extent of the overpayment. The Trustee is also
authorized to take reasonable legal action as may be necessary to reimburse the Trust Estate for
an overpayment or to collect payments from other sources of payment. For purposes of the Trust,
the term “overpayment” shall mean any of the following: any payment that should not have been
made; any payment that should have been made in a lesser amount; any payment of an expense
for which there has been payment or reimbursement from another source of benefits; and any
payment of an expense that should have been paid from another source of benefits.

Section E.     Duty to Maintain Files and Accounts and to Render Statements of Account

        The Trustee shall obtain and retain in its files a copy of the receipts and itemizations for
all expenses paid by the Trust Estate. The Trustee shall also maintain a system of accounting and
books of account with respect to the income, expenses, and assets of the Trust Estate which
conform to the generally accepted principles and practices of accounting. The Trustee shall
permit the Grantor, the Administrator, and the Beneficiary or their designated representatives to
examine all accounts, files, and documents relating to the Trust and the Trust Estate.

        The Trustee shall render a statement of the administration of the Trust Estate to the
Administrator, the Grantor, and the Beneficiary. The statement shall be made at least quarterly.
Copies of all tax filings, if any, filed on behalf of the Trust Estate shall similarly be furnished.
The Grantor and the Beneficiary shall each have ninety days from the date of receipt of each
statement to object thereto. If the Grantor timely objects to any payment from the Trust Estate, or
to the reasonableness thereof, or the necessity therefore, no such payment or similar payment
shall be authorized or made in the future, except on written notice to the Grantor. The failure of
the Grantor or the Beneficiary to object to an item on a statement or to a particular payment
noted in the statement shall be conclusive as to such item or payment but shall not preclude the
Grantor or the Beneficiary from objecting to like items or payments appearing in future
statements. Objections shall not be unreasonably made.

       The Trustee is authorized to provide a copy of the statement of the administration of the
Trust Estate to any Court of competent jurisdiction which may require the same, upon the
consent of the Beneficiary.

                                           Page 15 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 16 of 35




                                   ARTICLE VIII
                          OBLIGATIONS OF THE BENEFICIARY

       (a) As a condition of both the settlement set forth in the Stipulation and the payment of
allowable benefits, the Beneficiary agrees to:

       1. Comply with the terms and conditions of the Trust;

      2. Cooperate with the Administrator and Trustee to the extent necessary for the
Administrator, Trustee, or both, to carry out their respective duties and responsibilities;

        3. Submit timely and complete requests for payment of allowable benefits as required by
the terms of the Trust;

        4. Provide signatures, authorizations, documentation (including explanation of benefits
from health care providers), and information as required by the terms of the Trust or required by
the Administrator or Trustee to the extent necessary for the Administrator and Trustee to carry
out the terms of the Trust, including but not limited to complying with Article VI, Section F of
the Trust;

        5. Provide, upon request by the Grantor, Trustee, Administrator, or any annuity company
making annuity payments to the Trust, proof of status as to life, death, legal capacity, and legal
authority of the Beneficiary or anyone purporting to act on behalf of the Beneficiary; any such
proof shall be in form and at the frequency determined by the Grantor, Trustee, Administrator, or
any annuity company making annuity payments to the Trust.

       6. Identify other sources of payments or benefits;

       7. Apply to other sources of payments or benefits for coverage;

        8. Assist the Administrator and Trustee in obtaining payments or reimbursement from
other sources of payments or benefits; and

        9. Transmit to the Trust Estate any amount received by the Beneficiary from another
source of payments or benefits in reimbursement for, or payment of, an expense that has been
paid or will be paid from the Trust Estate; reimburse the Trust Estate any other overpayments or
payments erroneously or wrongfully paid.

        (b) The Beneficiary acknowledges and agrees that the failure to comply with the
obligations set forth in Subparagraph (a) above may result in the denial, in whole or in part, of

                                           Page 16 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 17 of 35




requests for the payment of allowable benefits, as defined in Article IX of the Reversionary
Trust.

                                        ARTICLE IX
                                    ALLOWABLE BENEFITS

Section A.     Definition of Allowable Benefits

        For purposes of the Trust, the term “allowable benefits” is defined to mean only those
benefits specifically enumerated below in Section B. The term “allowable benefits” is further
defined to mean only those specifically enumerated benefits in Section B, below, that (i) are
incurred after the date the Trust is deemed established, as defined in Article V of the Trust; (ii)
are incurred before the date the Trust is deemed terminated, as defined in Article XIX of the
Trust; (iii) are necessary and reasonable; (iv) are caused by, or directly related to, the injuries the
Beneficiary contended in Elliott v. United States, 1:19-cv-427-LY (W.D. Tex.) were caused by
the acts or omissions of employees of the United States; and (v) are exclusively for the benefit of
the Beneficiary, unless otherwise specifically authorized by the terms of the Trust.

Section B.     Enumeration of Allowable Benefits

        Subject to Article IX, Section A, above, the Administrator shall authorize and the Trustee
shall pay the following enumerated allowable benefits, based upon, and subject to, the terms and
conditions set forth in the Trust and in the enumerated allowable benefits below:

       1.      Medical Treatment and Medical Care Outside of the Beneficiary’s Principal
               Place of Residence

        a. The Administrator shall authorize and the Trustee shall pay for medical treatment and
medical care provided to the Beneficiary at locations outside of the Beneficiary’s principal place
of residence, as defined above in Article VI, Section C, Paragraph 3.j., for the diagnosis, cure,
mitigation, or prevention of disease, illness, injury, or disability.

        b. The Administrator shall authorize and the Trustee shall pay for the services of
physicians, physician’s assistants, registered nurses, licensed practical nurses, licensed or
certified nurse’s aides, radiologists, laboratory technicians, and other similarly licensed or
certified health care personnel providing medical treatment and medical care outside of the
Beneficiary’s principal place of residence.




                                            Page 17 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 18 of 35




       c. Except to the extent specifically authorized in below in Paragraphs 2 and 4, the
Administrator shall not authorize and the Trustee shall not pay for any in-home attendant care, as
defined in Article VI, Section C, Paragraph 3.j., or for any respite care.

       2.      In-Home Attendant Care

       a. Subject to the terms and conditions of this Paragraph, the Administrator shall authorize
and the Trustee shall pay for in-home attendant care.

       b. In-home attendant care.

       (1) The Administrator shall authorize and the Trustee shall pay up to a maximum of 10
hours a day of in-home attendant services prior to the Beneficiary’s 23rd birthday, increasing to a
maximum of 16 hours a day of in-home attendant services thereafter.

        (2) The Beneficiary must be physically present in the Beneficiary’s principal place of
residence at such time as the in-home attendant care services are provided. Payment is not
authorized under this Paragraph 2.b if the Beneficiary is not physically present in said principal
place of residence at the time such in-home attendant care services are provided. For any period
of time that the Beneficiary is not physically present in the Beneficiary’s principal place of
residence, including a period of time when the Beneficiary is a patient at a hospital, or is a
resident at, or is admitted to, a hospital, nursing home, foster home, foster care facility,
residential care facility, licensed group home, long-term care facility, respite care facility, or
hospice facility, the Administrator shall not authorize and the Trustee shall not pay for any in-
home attendant care under this Paragraph 2.

        (3) The Administrator shall authorize and the Trustee shall pay for in-home attendant
care under this Paragraph 2 at the skill level of in-home attendant care services that is medically
necessary (as defined in Article VI, Section C, Paragraph 3.g., above) and at the reasonable and
customary charge (as defined in Article VI, Section C, Paragraph 3.h. above) for that skill level
for providing such in-home attendant care services, except that in the event that the person
providing in-home attendant care services authorized by this Paragraph 2 is the Beneficiary’s
parent, child, guardian, custodian, conservator, relative (including but not limited to sibling,
grandparent, or other family member or relation, whether by blood, adoption, or otherwise), or
household member (including but not limited to a roommate or housemate) of the Beneficiary,
the Administrator shall authorize and the Trustee shall pay such parent, guardian, custodian,
conservator, relative, or household member an hourly rate of pay equal to the median hourly rate
of pay of a home health aide based on the most recent online wage data available from the
United States Department of Labor’s Bureau of Labor Statistics for the metropolitan or



                                          Page 18 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 19 of 35




nonmetropolitan geographic area in which the Beneficiary is physically residing. See,
http://www.bls.gov/oes/current/oessrcst.htm.

       c. Except to the extent expressly authorized in this Paragraph 2 and Paragraph 4 below,
the Administrator shall not authorize and the Trustee shall not pay for in-home attendant care
services regardless of the Beneficiary’s medical needs, the type of services being provided, or the
person or skill level of the person providing such services.

       3.      Emergency Room, Hospital, and Residential Care Facility

        The Administrator shall authorize and the Trustee shall pay for the cost of the
Beneficiary’s admission to a hospital for acute medical treatment and care and to an emergency
room for emergency medical treatment and care. The Administrator shall authorize and the
Trustee shall pay for the cost of admission to a nursing home or other type of licensed residential
care facility (including a licensed group home or long-term care facility but not to include a
licensed foster home). The cost of admission to any facility authorized in this Paragraph 3 shall
include room and board and medical expenses. Except to the extent expressly authorized in this
Paragraph 3, the Administrator shall not authorize and the Trustee shall not pay for the cost of
admission to or residence at any other type of facility other than stated in this Paragraph 3.

       4.      Therapy Services

        a. The Administrator shall authorize and the Trustee shall pay for physical, occupational,
and speech therapy services necessitated by the Beneficiary’s medical condition, provided that
(1) the Beneficiary’s treating physician orders any such therapy services, (2) the Beneficiary’s
treating physician certifies in writing that the Beneficiary is capable of benefiting from such
therapy service, and (3) such therapy service is administered by a licensed health care provider,
licensed therapist, or a therapist trained in generally accepted therapy modalities and performed
under the supervision of a licensed therapist. In the event the Beneficiary is receiving therapy at
no cost under any program provided, sponsored, or paid for by the United States, any State of
the United States, or any Territory of the United States or District of Columbia, or is receiving
therapy provided, sponsored, or paid for by a private program or insurance, the Administrator
shall authorize and the Trustee shall pay only the amount necessary to supplement the therapy
services the Beneficiary is receiving under such statutes, programs, or insurance.

        b. The Administrator shall authorize and the Trustee shall pay for therapy services
authorized by this Paragraph 4 even if such services are provided at the Beneficiary’s principal
place of residence, as defined in Article VI, Section C, Paragraph 3.j., provided that the cost of
such services does not exceed the cost of providing such services outside of the Beneficiary’s
principal place of residence.

                                           Page 19 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 20 of 35




       5.      Prescription Drugs and Medicines; Medical Devices; Medical Appliances;
               Durable Medical Equipment; Medical Supplies; and Medical Diagnostic
               Testing

        The Administrator shall authorize and the Trustee shall pay for prescription drugs and
medicines; medical devices; medical appliances, durable medical equipment, medical supplies,
and medical diagnostic testing. The Administrator shall authorize and the Trustee shall pay for
the cost of maintenance on any medical device, medical appliance, or durable medical equipment
that was purchased from Trust Estate funds.

       Notwithstanding any definition of medical devices, medical appliances, durable medical
equipment, medical supplies, or medical therapeutic equipment and supplies to the contrary, the
following items shall not be paid under this Paragraph 5:

       a. Motor vehicle expenses, as defined above in Article VI, Section C, Paragraph 3.q.

       b. Real estate expenses, as defined above in Article VI, Section C, Paragraph 3.r.

       c. Swimming pools, lap pools, spas, whirlpools, or saunas.

       d. The construction, rent, or lease of any facility or structure for any type of therapy or for
any other purpose.

         e. Membership to a pool, spa, health club, fitness center, gymnasium, or similar type
facility.

        f. Computers, computer hardware, computer software, and computer peripherals, except
to the extent the computer or computer hardware has been or will be implanted in the
Beneficiary, is a component in such implant or in the Beneficiary, or is a component of a medical
appliance or device to maximize the Beneficiary’s hearing capabilities and promote hearing
acuity.

       The Administrator may make arrangements with a firm such as PMSI (Pharmacy
Management Services, Inc., P.O. Box 20248, Tampa, Florida 33622-0248; 1-800-237-7676) or
another similar service for advance deposit for drugs and services as may be to the benefit and
convenience of the Beneficiary if prescription services are not available through governmental
programs or private insurance.




                                           Page 20 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 21 of 35




       6.      Transportation for Obtaining Emergency Medical Care

        The Administrator shall authorize and the Trustee shall pay for reasonably incurred
transportation expenses of the Beneficiary (including ambulance hire) primarily for and essential
to obtaining emergency medical care, emergency medical treatment, or emergency medical
services. The Administrator shall not authorize and the Trustee shall not pay any other
transportation or motor vehicle expenses except those expressly authorized in this Paragraph 6
and in Paragraph 7 below.

       7.      Motor Vehicle Expense Allowance

       The Administrator shall not authorize and the Trust shall not pay any motor vehicle
expenses, as defined above in Article VI, Section C, Paragraph 3.q.

       8.      Real Estate Expense Allowance

        The Administrator shall not authorize and the Trustee shall not pay for any expenses
relating to real estate, as defined above in Article VI, Section C, Paragraph 3.r.

       9.      Health Insurance

         The Administrator shall authorize and the Trustee shall pay the costs (such as enrollment
fees or premiums) of health insurance coverage for the Beneficiary, provided the Trustee and
Administrator have determined that such costs of coverage are in the best interests of the Trust
Estate and the Grantor concurs. In the event the Trustee and Administrator determine under this
Paragraph 9, and under Article VI, Section F, Paragraph 2 and Article X, Paragraph 3, that some
or all of the cost of health insurance coverage should be paid by the Trust Estate and the Grantor
has concurred in said determination, the fact that the health insurance policy under consideration
also covers medical claims that this Trust would not otherwise pay under the terms of Article IX
should not be used to reject a request by the Beneficiary for the payment of the cost of
enrollment fees or premiums.

       10.     Case Manager

       The Administrator may authorize, and the Trustee may pay for, certified case
management services as follows: Beginning on the date the Trust is deemed established, the
Administrator may authorize and the Trustee may pay up to a maximum of 24 hours for certified
case management services in the first year, and up to a maximum of 12 hours for certified case
management services in each subsequent year.



                                          Page 21 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 22 of 35




       11.     Miscellaneous Expense Allowance

       The Administrator shall not authorize and the Trustee shall not pay miscellaneous
expenses of the Beneficiary. For purposes of the Trust, the term “miscellaneous expenses” shall
mean any expense of the Beneficiary that is not otherwise specifically authorized by the terms
and conditions of the Trust.


                                     ARTICLE X
                              THE POWERS OF THE TRUSTEE

        The Trustee shall have the following enumerated powers and all those powers provided
by the laws of the Trustee’s domicile, provided such powers are not inconsistent with the powers
enumerated herein or the terms of the Trust. The Trustee shall exercise these powers in its sole
discretion and without license or leave of any Court.

       1. To pay allowable benefits from the Trust Estate to the extent authorized by the terms
and conditions of the Trust.

        2. To employ at its option and with prior consent of the Beneficiary any person or
business for the purpose of providing allowable services to or for the Beneficiary, provided the
Trustee determines that employment by the Trust directly is more economical than paying a third
party to arrange for the provision of such services and that it will not detract from the quality of
services provided to the Beneficiary.

        3. To pay the cost of enrollment or premiums for benefits from a source of benefits other
than the Trust, including health insurance, according to the terms and conditions of the Trust.

        4. To pay or reserve sufficient funds to pay all expenses related to the management and
administration of the Trust, including all assessments, charges, fees, taxes, or other expenses
incurred in the administration, enforcement, or protection of the Trust and the Trust Estate not
otherwise precluded by state law or any other provision of the Trust. Such expenses shall include
the fees of the Trustee and the Administrator to the extent authorized in Article XIII of the Trust.
The Trustee shall not pay any fees, legal or otherwise, any costs, or any expenses relating to the
establishment, administration, or termination of a guardianship or conservatorship for the
Beneficiary or relating to any proceeding to determine whether the Beneficiary lacks legal
capacity. The Trustee shall not pay any fees, legal or otherwise, any costs, or any expenses
incurred by either the Beneficiary or Grantor in resolving any disputes, questions, or
interpretations arising under the Trust. The Trustee shall not pay any fees, legal or otherwise, any

                                           Page 22 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 23 of 35




costs, or any expenses incurred by the Beneficiary in seeking or obtaining benefits from any
source of benefits other than the Trust, except that the Trustee shall pay the cost of enrollment or
premiums for benefits from a source of benefits other than the Trust, including health insurance,
according to the terms of the Trust. In the event the Trustee must retain legal counsel to represent
the interests of the Trustee, the Administrator, or the Trust Estate in resolving any dispute,
question, or interpretation arising under the Trust or to represent the Trustee, the Administrator,
or the Trust Estate in the administration or protection of the Trust and the Trust Estate or for the
purpose of enforcing the terms of the Trust, the Trustee is prohibited from retaining any attorney
or law firm who represents or has represented the Beneficiary or any relative of the Beneficiary
or any guardian or conservator of the Beneficiary unless the Trustee can demonstrate to the
Grantor by clear and convincing evidence that there is no actual conflict of interest, no apparent
conflict of interest, and no appearance of a conflict of interest between said attorney or law firm
and the interests of the Grantor. The Trustee must take into account that the establishment of this
Trust was part of a settlement of a Federal Tort Claims Act suit filed by the Beneficiary against
the United States of America as a defendant and that the United States of America is the Grantor
of this Trust.

       5. To retain any property held in the Trust Estate for as long as the Trustee shall deem it
advisable, provided the Trustee takes into account the purpose of the Trust.

        6. To invest and reinvest in, and to acquire by purchase, exchange, or otherwise,
intangible property such as stocks, bonds, securities, mutual funds, certificates of deposits, bank
savings or checking accounts, foreign or domestic, or interests of participation therein (including
common Trust Estate funds and mutual funds associated with the Trustee), without regard to the
proportion any such property may bear to the entire amount held without any obligation to
diversify, to the extent consistent with the purpose of the Trust and prudent investment rules. In
the event the Trust Estate is less than One Hundred Thousand Dollars ($100,000.00) for three
consecutive years and there is no reasonable basis to expect that the Trust Estate shall
subsequently exceed One Hundred Thousand Dollars ($100,000.00), the Trustee may limit Trust
investments to certificates of deposit and bank savings and checking accounts in an FDIC
insured financial institution. The Trustee may not receive compensation from internal funds. The
Trustee may also use the services of affiliated brokerage services as it deems appropriate in its
sole discretion in connection with the purchase or sale of account assets. Any such transactions
will be deemed appropriate, even where the Trustee has an underwriter’s interest or charges fees
or commissions which include a profit, so long as all such transactions are on terms and under
circumstances comparable to those generally available through non-affiliated brokers. The
Trustee shall attempt to invest all principal sums in excess of One Thousand Dollars ($1,000.00).




                                          Page 23 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 24 of 35




        7. To sell (at public or private sale, without application to any Court) any property in the
Trust Estate in such manner and on such terms and conditions as it may deem best to the extent
consistent with the purpose of the Trust and prudent investment rules.

       8. To vote personally or by proxy any shares of stock or other voting securities at any
time held hereunder, and to consent to and participate in any reorganization, consolidation,
merger, liquidation, or other change in any corporation whose stocks or securities may at the
time be held hereunder

        9. To commingle the assets of the Trust Estate with the assets of other trusts not owned
by or property of the Beneficiary in order to maximize the investment income of the Trust Estate.

        10. Except to the extent prohibited by law, to cause any securities to be registered in the
names of its nominees, or to hold any securities in such condition that they will pass by delivery,
including the use of custodians and other depositories.

        11. To liquidate, compromise, adjust, and settle any and all claims and demands,
including taxes, in favor of or against the Trust Estate, for such amounts, upon such terms, in
such manner, and at such time as the Trustee shall reasonably deem advisable upon the consent
of the Grantor.

        12. To allocate to principal all stock dividends and cash in lieu of fractional shares paid
as a result of a stock dividend received on stock.

        13. To continue to make distributions of income and/or to accumulate the same hereunder
until the Trustee shall have received written notice of any event which would affect such
distribution and/or such accumulation of income; and the Trustee shall not be liable to any
person having any interest in such continuation until the Trustee shall have received such written
notice.

        14. Except as otherwise specifically provided herein, the determination of all matters with
respect to ascertaining what is principal and income of the Trust Estate and the apportionment or
allocation of receipts and expenses between these accounts shall be governed, at the election of
the Trustee, by the provisions of either the Uniform Principal and Income Act from time to time
existing or the Principal and Income Act of the state in which the Trustee resides. Any such
matter not provided for herein, or not provided for in the Principal and Income Act elected by the
Trustee, shall be determined by the Trustee in the Trustee’s sole discretion.

       15. To invoke the jurisdiction of a Court of competent jurisdiction, by petition or other
procedure, in order to protect the interests of the Trust Estate, to comply with or to enforce the

                                           Page 24 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 25 of 35




terms of the Trust, or to resolve any dispute or question arising under the Trust in the event the
parties to the dispute or question have attempted to resolve the matter informally as required by
the Trust and failed. The Trustee is also authorized to take such reasonable legal action as may
be necessary to reimburse the Trust Estate for an overpayment or to collect payments from other
sources of payment.

        16. To require proof of the status as to life, death, legal capacity, and legal authority of
the Beneficiary or anyone purporting to act on behalf of the Beneficiary. Any such proof shall
be on the form and at the frequency determined by the Grantor, Trustee, Administrator, or any
annuity company making annuity payments to the Trust.

                            ARTICLE XI
      RESIGNATION OR REMOVAL OF THE TRUSTEE OR ADMINISTRATOR

Section A. Right of Resignation

        The Trustee shall have the right to resign at any time upon giving ninety days written
notice of such resignation to the Grantor, the Beneficiary, and the Administrator. The
Administrator shall have the right to resign at any time upon giving ninety days written notice of
such resignation to the Grantor, the Beneficiary, and the Trustee. An entity that is acting as both
the Trustee and the Administrator shall have the right to resign from either or both appointments
upon giving ninety days written notice of such resignation to the Grantor and the Beneficiary.

Section B. Removal of the Trustee or the Administrator

        The Grantor shall have the right to remove a Trustee or an Administrator upon sixty days
written notice to the Trustee, the Administrator, and the Beneficiary.

Section C. Return of Unearned Fees

        In the event the Trustee or an Administrator resigns or is removed from office, the
resigning or removed Trustee or Administrator, prior to leaving the service of the Trust, shall
return that portion of payments made to it during the Trust accounting period which represents
unearned income. For purposes of the preceding sentence, “unearned income” shall mean the pro
rata portion of all payments made to the resigning or removed Trustee or Administrator for
which services have not been rendered. In the case of annual payments, this amount shall be
determined by multiplying the annual payments by a fraction, the numerator of which is the
number of whole months during that period in which services were not rendered, and the
denominator of which is 12. In the case of quarterly payments, this amount shall be determined
by multiplying the quarterly payment by a fraction, the numerator of which is the number of

                                            Page 25 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 26 of 35




whole months during that period in which services were not rendered, and the denominator of
which is 3.

Section D. Transfer of the Trust Estate and the Trust Files

        A Trustee that resigns or is removed shall transfer and deliver to its successor the then-
existing entire Trust Estate in its possession, along with all Trust documents and records in its
possession. Upon such transfer, the Trustee shall be discharged as Trustee of the Trust and shall
have no further powers, discretion, rights, obligations, or duties with reference to the Trust
Estate, and all such powers, discretion, rights, obligations, and duties of the resigning Trustee
shall inure to and be binding upon such successor Trustee.

       An Administrator that resigns or is removed shall transfer and deliver to its successor the
then-existing Trust documents and records in its possession.

        The foregoing notwithstanding, nothing contained in this Section D shall be deemed to
discharge or release any Trustee or Administrator that resigns or is removed from liability for its
acts or omissions.

                                  ARTICLE XII
                      SUCCESSOR TRUSTEE OR ADMINISTRATOR

Section A. Appointment of Successor Trustee or Administrator

        In the event the Trustee or the Administrator resigns, refuses or is unable to act, or is
removed, the Grantor shall appoint in writing a successor within sixty days of receiving written
notice of resignation or within sixty days of removal.

Section B. Qualifications of a Successor Trustee

       Any Trustee appointed under this Article shall be a bank or trust company with
fiduciary powers regulated by either the Office of the Comptroller of the Currency or the
Federal Reserve Bank or the Federal Deposit Insurance Corporation.

Section C. Duties, Rights, Responsibilities, and Powers of Successors

      A successor Trustee or Administrator shall have all the duties, rights, responsibilities, and
powers provided by the Trust.

Section D. Liability of Successors

                                          Page 26 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 27 of 35




        A successor Trustee or Administrator shall not be liable or responsible in any way for the
acts or omissions of any predecessor Trustee or Administrator or for any loss or expense
occasioned by any act or omission of any such predecessor. The successor Trustee or
Administrator shall be liable for its own acts or omissions in respect to property actually received
or duties, responsibilities, and powers assumed by it as the successor. The foregoing
notwithstanding, nothing contained in this Section D shall be deemed to discharge or release any
predecessor Trustee or Administrator from liability for its acts or omissions.


                             ARTICLE XIII
          COMPENSATION OF THE TRUSTEE AND THE ADMINISTRATOR

        The Trustee shall receive as compensation for its services such commissions and fees as
are payable in accordance with its schedule of commissions and fees in effect from time to time
during the period in which its services are rendered, but shall not include any fees for the types of
services being rendered by the Administrator unless the Trustee has also been appointed as the
Administrator, in which case the fee schedule that applies to the performance of both appointments
shall apply. The Trustee's compensation may not be changed without prior written approval of the
Grantor. The Administrator shall receive as compensation for its services such compensation as is
payable in accordance with its schedule of fees in effect from time to time during the period in
which its services are rendered unless the Administrator has also been appointed as the Trustee, in
which case the fee schedule that applies to the performance of both appointments shall apply. The
Administrator's compensation may not be changed without prior written approval of the Grantor.

                                         ARTICLE XIV
                                        BOND EXCUSED

       The Trustee and any successor Trustee shall not be required to give bond or any other
undertaking for the faithful performance of its duties hereunder, any law to the contrary
notwithstanding.

                                      ARTICLE XV
                                 SPENDTHRIFT PROVISION

        No title or interest in the money or other property constituting the Trust Estate, or in any
income accruing therefrom or thereon, shall vest in the Beneficiary during the continuance of the
Trust Estate. The Beneficiary shall have no right, power, or authority to anticipate any income of
the Trust Estate, payments into the Trust Estate, or any payments from the Trust Estate; or to
alienate, convey, transfer, or dispose of the same or any interest therein or any part thereof in

                                           Page 27 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 28 of 35




advance of payment. None of the principal or income of the Trust Estate, payments into the Trust
Estate, nor any payments from the Trust Estate shall be involuntarily alienated by the
Beneficiary or be subject to attachment, execution, or levy, or taken upon any process for any
debts that the Beneficiary may have contracted, or in satisfaction of any demands or obligations
that the Beneficiary may have incurred.


                                     ARTICLE XVI
                             NOTIFICATION REQUIREMENTS

        All notices, statements, statements of account, objections, filings, service of legal papers,
and mailings required or permitted by the provisions of the Trust shall be in writing and shall be
sent, on a timely basis, to the following addresses or, upon written notice, any subsequent change
of address:

                               GRANTOR:
                               Director, Torts Branch (FTCA Staff)
                               Civil Division
                               United States Department of Justice
                               P.O. Box 888
                               Benjamin Franklin Station
                               Washington, D.C. 20044
                               (202) 616-4400
                               (202) 616-5200 (facsimile)

                               TRUSTEE:
                               United Bank
                               8270 Greensboro Drive, Suite 500
                               McLean, VA 22102
                               (703) 442-7115

                               ADMINISTRATOR:
                               Medical Fund Advisors, Inc.
                               The Commons at Lincoln Center
                               127 John Robert Thomas Dr.
                               P.O. Box 1501
                               Exton, PA 19341
                               (800) 359-0048

                               BENEFICIARY:

                                           Page 28 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 29 of 35




                                    Elliott, a minor
                              c/o Amanda Elliott
                              415 Deverill Street
                              Ludlow, KY 41016

         The Trustee, the Administrator, the Grantor, and the Beneficiary shall each be
responsible for providing each other with timely written notice of any change in address or
phone number. The Beneficiary shall give timely written notice of a guardianship or
conservatorship or change thereof. The Beneficiary’s legal representative shall provide to the
Administrator, the Trustee, and the Grantor (1) notice of the death of the Beneficiary within ten
(10) days of the date of death and (2) a certified death certificate within sixty (60) days of the
death. Notification shall be deemed given when posted by regular United States mail addressed
to the last known address. Service of any legal papers shall comply with the rules of the Court in
which the action or proceeding is filed and shall be made upon all parties to the Trust at the
addresses provided above or any subsequent change of address that has been provided, unless a
party is represented by counsel, in which case service shall be upon counsel.

                                 ARTICLE XVII
                    FORUM FOR DISPUTES AND APPLICABLE LAW

Section A.     Dispute Resolution and Court of Competent Jurisdiction

        If a dispute arises over the terms or administration (including investments) of the Trust,
the Grantor, Trustee, Administrator, and Beneficiary shall first try to resolve the dispute
informally among themselves before litigating the matter. If the dispute cannot be resolved
informally, the Grantor, Trustee, Administrator, or Beneficiary may have the dispute resolved by
any state Court (which shall not include Tribal Courts, small claims courts, or
probate/guardianship/conservatorship courts) or federal Court of competent jurisdiction.
However, such state Court or federal Court shall not have the right to alter, amend, or change the
terms or conditions of the Trust. Any fees (including attorney’s fees or guardian/conservator
fees), expenses, or costs incurred by the Grantor or the Beneficiary in resolving any dispute
arising under the Trust shall not be a proper charge against the Trust Estate; however, the Court
may order payment of costs, fees, and expenses to the extent otherwise authorized by law.

Section B.     Applicable Law

        The Trust is a federal contract and is to be construed according to federal law. To the
extent not contrary to the terms and conditions of the Trust, the duties of the Administrator shall
be construed according to the laws of the state in which the Administrator is domiciled and the
duties and powers of the Trustee shall be construed according to the laws of the state in which

                                           Page 29 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 30 of 35




the Trustee is domiciled. However, notwithstanding any state or federal law to the contrary, no
Court shall have the right to alter, amend, or change the terms or conditions of the Trust.

                                   ARTICLE XVIII
                             REVOCATION OR AMENDMENT

      The Trust is irrevocable and the terms shall not be amended, modified, altered, or
changed in any respect.

                                    ARTICLE XIX
                              TERMINATION OF THE TRUST

Section A.     Terminating Event

       For purposes of the Trust, the “terminating event” shall be defined as the death of the
Beneficiary or when the Trust Estate becomes Zero Dollars ($0.00) and there are no income or
annuity payments due in the future, whichever occurs first. Upon the occurrence of either
terminating event, the Trust shall be deemed terminated.

Section B.     Payments Authorized After Terminating Event

        Upon the death of the Beneficiary, the Trustee shall pay any allowable benefits
authorized by the Administrator to the extent there are sufficient funds in the Trust Estate,
provided that the goods or services for which payment is requested were incurred before the date
of the Beneficiary’s death and provided further that the request for payment was properly
submitted to the Administrator for review within ninety days of the date of the death of the
Beneficiary. The Administrator shall not authorize and the Trustee shall not pay any expense that
was not properly submitted to the Administrator within ninety days of the date of the death of the
Beneficiary. In the event any allowable benefit is payable on a monthly basis, the Trustee shall
pay only the pro rata share for the month of the Beneficiary’s death. The Trustee shall also pay
any expenses of management and administration, including the fees of the Trustee and
Administrator. In the event there are insufficient funds to pay both the expenses of management
and administration and allowable benefits, the Trustee shall first pay the expenses of
management and administration. The Administrator shall not authorize and the Trustee shall not
pay for burial or funeral expenses.

Section C.     Distribution of the Trust Estate

       After the Trustee has paid all allowable benefits incurred before the date of the
Beneficiary’s death and properly submitted to the Administrator within ninety days of the date of

                                          Page 30 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
        Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 31 of 35




death of the Beneficiary, along with all taxes, assessments, expenses, and charges incident to the
management and administration of the Trust and the Trust Estate, the Trustee shall expeditiously
liquidate and distribute the remaining Trust Estate, including any current and accumulated
income, to the Grantor by check made payable to the United States Treasury, re            Elliott and
delivered to the Grantor at the address on record with the Trustee, along with a final statement of
account. Upon making this final distribution and accounting to the Grantor, the Trust shall be
deemed terminated and the Trustee shall immediately close the account.

                                          ARTICLE XX
                                          SIGNATURES

       It is contemplated that the Trust may be executed in several counterparts, with a separate
signature page for each party. All such counterparts and signature pages, together, shall be
deemed to be one document.

Executed this _______ day of ____________, 2021.
GRANTOR: UNITED STATES OF AMERICA

By:    ________________________
       Kartik N. Venguswamy
       Attorney for Defendant,
       United States of America




                                           Page 31 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
       Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 32 of 35




Executed this _______ day of __________, 2021.
TRUSTEE: UNITED BANK


By:    __________________________
       Andrew J. McCully
       Vice President, Senior Trust Advisor
       United Bank




                                        Page 32 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
       Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 33 of 35




Executed this ______ day of __________, 2021.
ADMINISTRATOR: Medical Fund Advisors, Inc.




By:    __________________________________
       Lynn Smith
       Director
       Medical Fund Advisors, Inc.




                                        Page 33 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
       Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 34 of 35




Executed this ______ day of _________, 2021.
BENEFICIARY:           Elliott
Date of Birth: November 24, 2015
SSN: XXX-XX-XXXX



By:    __________________________________
       Amanda Elliott, as parent and natural guardian of   Elliott




                                         Page 34 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
       Case 1:19-cv-00427-LY Document 48-2 Filed 07/15/21 Page 35 of 35




Executed this _______ day of _________, 2021.

ATTORNEY(S) FOR BENEFICIARY



By:    ________________________________
       JAMAL K. ALSAFFAR
       TOM JACOB
       Whitehurst, Harkness, Brees, Cheng,
       Alsaffar, Higginbotham, & Jacob PLLC
       JESSE M. REITER
       ANNE L. RANDALL
       Reiter & Walsh, P.C.

       ATTORNEYS FOR BENEFICIARY




                                        Page 35 of 35

Irrevocable Reversionary Inter Vivos Grantor
Medical Care Trust FBO          Elliott
July 8, 2021
